Citation Nr: 1436179	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-28 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service with the United States Army from October 2001 to January 2002, from January 2003 to January 2004, from May 2004 to November 2005, and from December 2005 to January 2008; he had additional periods in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal arises from the RO in Waco, Texas (the jurisdiction where the Veteran resides).  

The entire claims file, to include the portion contained electronically, has been reviewed.  


FINDING OF FACT

The Veteran had acoustic trauma in service and has credibly reported hearing loss symptoms since the time proximate to service discharge; he does not currently experience a hearing loss disability for VA purposes.  


CONCLUSION OF LAW

Entitlement to service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection in January 2009.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for entitlement to service connection for a hearing loss disability, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded two VA examinations to address his contentions in this case.  As the evidence of record fails to demonstrate a hearing loss disability for VA purposes, there is no need to obtain an additional audiology opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Essentially, there is no indication of any additional relevant evidence that has not been obtained, and given the lack of any evidence of a hearing loss disability for VA purposes, there is no need to conduct any additional development on this claim.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disorders, such as other organic diseases of the nervous system (inclusive of a bilateral hearing loss disability), will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 3.307, 3.309.  Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a) (for which, a bilateral hearing loss disability, as an organic disease of the nervous system, is one), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology without respect to establishing a nexus to service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).

Analysis

The Veteran contends that he experienced loud noises while serving in Iraq as an armor crewman, and believes that he currently experiences a hearing loss disorder for which service connection can be granted.  At the outset, the Board notes that the Veteran did have Iraq service in a combat capacity, and there is no doubt that he experienced noise and acoustic trauma while serving in such a role.  Indeed, service connection has been awarded for tinnitus as due to such exposure.  

With respect to a claim for bilateral hearing loss, however, it is noted that it is first and foremost a requirement that a current hearing loss disability for VA purposes be present.  This is different than the colloquial usage of the term "hearing loss," and it is even potentially different than an assessment of hearing loss disability as might be diagnosed by a competent health care provider.  Indeed, with respect to a hearing loss disability for VA purposes, what constitutes current disability is expressly defined by regulation.  Specifically, 38 C.F.R. § 3.385 provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or, if the thresholds for at least three of these frequencies are 26 decibels or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran, as a layperson, is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, his reports of experiencing hearing acuity problems are not disputed, and in fact, the medical evidence of record certainly supports a conclusion that there are hearing loss symptoms.  The Veteran is not, however, competent to address something as complex in nature as the assessment of hearing loss disability for VA purposes.  Indeed, the ability to make such a diagnosis requires specialized expertise and testing equipment that is beyond the capacity of a layperson to report.  Id. (under certain circumstances, a layperson is competent to identify a "simple" medical disorder; however, identifying more complex medical disorders and all opinions with respect to etiologies are outside of a layperson's knowledge base).  Thus, while the Board acknowledges the Veteran's reports of having difficulty with his hearing, it cannot assign much probative value to his claim of experiencing a hearing loss disability for VA purposes.  

With respect to the audiology evidence of record, the Board notes that the Veteran was examined by VA in May 2009 and March 2012.  Both of these examination reports note hearing loss symptoms as being present; however, the Veteran did not manifest a hearing loss disability for VA purposes (i.e. within the meaning of 38 C.F.R. § 3.385) at these examinations.  While the Veteran was noted to have difficulty in understanding speech, the examiner specifically stated that "the Veteran may have impaired hearing, but it does not meet the criteria to be considered a disability for VA purposes."  Another associated statement provided by the examiner was that "the Veteran may have hearing loss at a level that is not considered a disability for VA purposes."  Symptoms, without an underlying disability for VA purposes, are not capable of service connection.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

There is no other evidence of record attesting to the Veteran's hearing loss save for the Veteran's own unsubstantiated lay assertions of experiencing a hearing loss disability.  

In order for service connection to be granted, under any theory of entitlement, it is first and foremost a requirement that a disability capable of service connection be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is, simply, no probative evidence of record that would indicate that the Veteran currently experiences a disability within the meaning of 38 C.F.R. § 3.385.  That he experiences hearing loss symptoms and that he had noise exposure in service is not disputed; however, his hearing problems are simply not severe enough so as to qualify as a hearing loss disability for VA purposes.  As this is the case, the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lastly, in making this denial, the Board notes that the Veteran clearly has had hearing loss symptoms for several years and is service-connected for tinnitus.  There is no doubt that he had acoustic trauma in service, and his contentions of experiencing hearing acuity difficulties since service are considered to be credible.  The Board cannot go beyond what is allowed by law in the grant of benefits and thus, for reasons discussed above, it must deny the claim.  However, the Veteran is encouraged to keep track of his hearing acuity issues and to engage in ongoing treatment for the problems.  Should, at any time, the Veteran feel that his hearing has grown in severity so as to constitute a disability within the meaning of 38 C.F.R. § 3.385 (or, in fact, should he be so diagnosed), he is encouraged to file a petition to reopen the claim for entitlement to service connection by submitting new and material evidence (i.e. evidence suggesting that a current hearing loss disability for VA purposes is present).  See 38 C.F.R. § 3.156.  In that regard, the Veteran is reminded that there is no time limit for filing a petition to reopen.    



ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


